DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a system in a cube satellite for intercepting satellite telephone radio frequency (RF) signals, the system comprising: a first antenna on the cube satellite configured to receive signals at frequencies corresponding to an uplink from a mobile device being transmitted to a communications satellite, a second antenna on the cube satellite configured to receive signals at frequencies corresponding to a downlink transmitted from the communications satellite to a mobile device, and a signal processing unit in the cube satellite configured to: receive, from the first antenna on a cube satellite, RF signals in a satellite frequency band from an uplink by a satellite telephone handset, being transmitted to a communications satellite; receive, from the second antenna on the cube satellite, RF signals in a satellite frequency band from an downlink by a communications satellite, being transmitted to a satellite telephone handset; process RF signals in a satellite frequency band detected by the uplink and downlink antennas by digitizing the received signals, determining frequency channels being used, and packetizing data for transmission to a data link on the cube satellite; a data link on the cube satellite configured to receive, from the signal processing unit, processed signals corresponding to the detected uplink and downlink satellite telephone radio frequency signals for transmission to a ground station for decoding; and a third antenna for transmitting the processed signals to the ground station.

In regard claim 9, the prior arts of record do not teach or disclose a system for intercepting satellite telephone radio frequency (RF) signals via a low earth orbit cube satellite, comprising: an uplink antenna on the cube satellite configured to detect RF signals in a satellite frequency band from an uplink by a satellite telephone handset being transmitted to a communications satellite; a downlink antenna on the cube satellite configured to detect RF signals in a satellite frequency band from an downlink by a communications satellite, being transmitted to a satellite telephone handset; a signal processor in the cube satellite configured to process RF signals in a satellite frequency band detected by the uplink and downlink antennas, by digitizing the received signals, determining frequency channels being used, and packetizing data for transmission to a data link on the cube satellite; and a data link on the cube satellite configured to transmit detected uplink and downlink satellite telephone radio frequency signals to a ground station for decoding.

In regard claim 17, the prior arts of record do not teach or disclose a system in a cube satellite for intercepting satellite telephone radio frequency (RF) signals, the system comprising: a first antenna on the cube satellite configured to receive in the first frequency band an uplink from a mobile device being transmitted to a communications satellite, a second antenna on the cube satellite configured to receive in the first frequency band a downlink transmitted from the communications satellite to a mobile device, and a signal processing unit in the cube satellite, comprising: an analog to digital converter configured to sample RF signals; a first memory configured to store instructions, and a first processor configured to read instructions from the first memory and to implement a method for processing the uplink and downlink RF data, the instructions comprising: code for determining, from the sampled RF signals, RF information including frequency and timing information from a satellite spot beam; code for downsampling an uplink and a downlink according to the RF information, to reduce a bandwidth of the uplink and the downlink, and combining the downsampled uplink and the downsampled downlink into a call data stream; code for compressing the call data stream by removing downsampled data corresponding to inactive frequencies and inactive timeslots of the downsampled downlink and downsampled uplink based on the determined frequency and timing information; and code for generating a call data packet stream based on the compressed call data stream, wherein the call data packet stream is representative of a satellite telephone call including an uplink from a satellite telephone handset to a satellite and a downlink from the satellite to the satellite telephone handset; a third antenna configured to transmit in a second frequency band the call data packet stream to a ground station.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 05/06/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476